Name: Commission Implementing Decision (EU) 2018/638 of 23 April 2018 establishing emergency measures to prevent the introduction into and the spread within the Union of the harmful organism Spodoptera frugiperda (Smith) (notified under document C(2018) 2291)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  environmental policy;  international trade;  agricultural activity;  trade policy;  trade;  Africa;  America;  natural environment
 Date Published: 2018-04-25

 25.4.2018 EN Official Journal of the European Union L 105/31 COMMISSION IMPLEMENTING DECISION (EU) 2018/638 of 23 April 2018 establishing emergency measures to prevent the introduction into and the spread within the Union of the harmful organism Spodoptera frugiperda (Smith) (notified under document C(2018) 2291) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3) thereof, Whereas: (1) Spodoptera frugiperda (Smith) (hereinafter: the specified organism), is listed in point 22 of Section I(a) of Part A of Annex I to Directive 2000/29/EC as a harmful organism not known to occur in the Union. (2) Specific measures to prevent the introduction into and the spread within the Union of the specified organism are laid down in point 27.2 of Section I of Part A of Annex IV to Directive 2000/29/EC. Those measures consist of special requirements concerning the introduction into the Union of plants of Dendranthema (DC.) Des Moul., Dianthus L. and Pelargonium l'HÃ ©rit. ex Ait., which may host the harmful organism. (3) The European Food Safety Authority (EFSA) has provided a scientific opinion on the pest categorisation of the specified organism, which was adopted on 28 June 2017 (2). Furthermore, Member States have submitted interception data of that organism on trading commodities. (4) In view of the recent introduction and spread of the specified organism in Africa, its distribution in the Americas and the interception data submitted by Member States, certain other plants hosting the specified organism and originating in Africa or in the Americas (hereinafter: the specified plants), should be subject to specific measures when introduced into the Union. (5) Those specific measures should provide for timely detection of the specified organism in the Union territory, requirements for the introduction into the Union of the specified plants, including a phytosanitary certificate, as well as official checks at introduction of those plants into the Union. Member States should carry out annual surveys for the presence of the specified organism in their territories and should ensure that professional operators are informed about its potential presence and the measures to be taken. (6) Those measures are necessary to ensure an enhanced protection of the Union territory from the entry, establishment and spread of the specified organism. (7) In order to allow the responsible official bodies and the professional operators to adapt to those requirements, this Decision should apply from 1 June 2018. (8) This Decision should be temporary and apply until 31 May 2020 to allow for its review before that time. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION Article 1 Definitions For the purposes of this Decision, the following definitions shall apply: (a) specified organism means Spodoptera frugiperda (Smith); (b) specified plants means fruits of Capsicum L., Momordica L., Solanum aethiopicum L., Solanum macrocarpon L. and Solanum melongena L., and plants, other than live pollen, plant tissue cultures, seeds and grains, of Zea mays L. originating in Africa or in the Americas; (c) production site means a defined part of a place of production, that is managed as a separate unit for phytosanitary purposes. Place of production means any premises or collection of fields operated as a single production or farming unit. Article 2 Detection or suspected presence of the specified organism 1. Member States shall ensure that any person who suspects or becomes aware of the presence of the specified organism in their territory informs immediately the responsible official body and provides it with all relevant information concerning the presence, or suspected presence, of the specified organism. 2. The responsible official body shall immediately record such information. 3. Where the responsible official body has been informed of the presence, or suspected presence, of the specified organism it shall take all necessary measures to confirm that presence, or the suspected presence. 4. Member States shall ensure that any person having under its control plants which may be infested with the specified organism is immediately informed of the presence or the suspected presence of the specified organism, of the possible consequences and risks and of the measures to be taken. Article 3 Requirements for the introduction into the Union of the specified plants The specified plants shall only be introduced into the Union if the following requirements are fulfilled: (a) they shall be accompanied by a phytosanitary certificate, as referred to in Article 13(1)(ii) of Directive 2000/29/EC; (b) they shall comply with points (a), (b), (c), (d) or (e) of Article 4 of this Decision. The appropriate point shall be indicated in the phytosanitary certificate under the rubric Additional Declaration. In the case of points (c) and (d) of Article 4, the phytosanitary certificate shall also indicate the information ensuring traceability, indicated under point (c)(iv); (c) on entry into the Union, they shall be checked by the responsible official body in accordance with Article 5 of this Decision, and no presence of the specified organism shall be found. Article 4 Origin of the specified plants The specified plants shall fulfil the requirements set out in one of the following points: (a) they originate in a third country where the specified organism is not known to be present; (b) they originate in an area free from the specified organism, as established by the national plant protection organisation concerned, in accordance with the relevant International Standards for Phytosanitary Measures; the name of that area shall be stated in the phytosanitary certificate under the rubric place of origin; (c) they originate in areas other than those referred to in points (a) and (b), and they comply with the following conditions: (i) the specified plants have been produced in a production site which is registered and supervised by the national plant protection organisation in the country of origin; (ii) official inspections have been carried out in the production site during the three months prior to export, and no presence of the specified organism has been detected on the specified plants; (iii) prior to their export, the specified plants have been subject to an official inspection and found free from the specified organism; (iv) information ensuring the traceability of the specified plants to their site of production has been ensured during their movement prior to export; (v) the specified plants have been produced in a production site which is provided with complete physical protection against the introduction of the specified organism; (d) they originate in areas other than those referred to in points (a) and (b), and they comply with points (c)(i to iv) and have been subjected to an effective treatment to ensure freedom from the specified organism; (e) they originate in areas other than those referred to in points (a) and (b), and they have been subjected to an effective post-harvest treatment to ensure freedom from the specified organism, and the treatment is indicated on the phytosanitary certificate. Article 5 Official checks at introduction into the Union 1. All consignments of specified plants introduced into the Union shall be officially checked at the point of entry into the Union or at the place of destination determined in accordance with Commission Directive 2004/103/EC (3). 2. The responsible official body shall carry out the following checks: (a) a visual inspection and (b) in the case of suspicion of the presence of the specified organism, sampling and identification of the organism found. Article 6 Surveys of the specified organism in the territories of the Member States 1. Member States shall conduct annual surveys for the presence of the specified organism on host plants in their territory. 2. Those surveys shall be carried out by the responsible official body, or under official supervision of the responsible official body. They shall at least include the use of appropriate traps, such as pheromone or light traps, and, in the case of any suspicion of infestation by the specified organism, collection of samples and identification. Those surveys shall be based on sound scientific and technical principles and shall be carried out at appropriate times of the year with regard to the possibility to detect the specified organism. 3. Each Member State shall notify to the Commission and the other Member States, by 30 April of each year, the results of the surveys carried out in the previous calendar year. Article 7 Date of application This Decision shall apply from 1 June 2018. Article 8 Date of expiration This Decision shall apply until 31 May 2020. Article 9 Addressees This Decision is addressed to the Member States. Done at Brussels, 23 April 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) EFSA Journal 2017;15(7):4927. (3) Commission Directive 2004/103/EC of 7 October 2004 on identity and plant health checks of plants, plant products or other objects, listed in Part B of Annex V to Council Directive 2000/29/EC, which may be carried out at a place other than the point of entry into the Community or at a place close by and specifying the conditions related to these checks (OJ L 313, 12.10.2004, p. 16).